Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	In the correspondence filed on November 13 2020, claims 1-3, 5-6, 9,13-15, 17-18, 22-24 are currently pending for examination.  


Claims objection
Claims 1 and 23 are objected for the following informalities:
Claims 1 and 23  line 3 and line 9 read " determining whether participant information satisfies the event notification criterion". It is recommended to change line 9 to read " wherein determining whether participant information satisfies the event notification criterion".
Claim 24 is objected for the following informalities:
Claims 24 recite "third threshold" and "fourth threshold" but there are no first or second threshold in claim 24 or it's independent claim 23 (base claim). It is recommended to change third threshold to first threshold, and change fourth threshold to second threshold.
Appropriate corrections are required.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 13-15, 17-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20160088420A1) hereinafter Kim in view of Tian et al. (US20080010301A1) hereinafter Tian.

As per claim 1.  A method for notification, comprising: (Kim, par0213 teaches a notification message may be sent through the method described in the example of FIG. 12).
determining an event notification criterion; and (Kim, par0209-0210 teaches subsequently, in step S1206, device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource (or a child resource of the subscription target resource. In step S1208, device 2 920 determines whether a condition for sending a notification message is satisfied).
determining whether participant information satisfies the event notification criterion, and 
if yes, sending a notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the participant information includes at least one of a participant identifier, a participant identifier feature, a participant role or a participant role feature; and (Kim, par0173 teaches FIG. 10 illustrates an example of a notification procedure. In the procedure for notification, an originator may correspond to a device or an entity (e.g., 920) hosting a subscription resource. And, a receiver may correspond to a device (or an entity) indicated by address information (e.g., notificationURI) configured in the subscription resource. Specific policy information may be configured for the procedure for notification. The originator may be configured to send a notification message (e.g., NOTIFY) when the policy information is satisfied).
wherein the participant is different from a subscriber, a subscribed party, and the notified party; (Kim, par0184 teaches in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
determining whether participant information satisfies the event notification criterion includes: ; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the determination feature includes at least one selected from a group consisting of an identifier, the identifier includes at least one selected from a group consisting of a (Kim, par0167 - 168 teaches if the request in step S902 corresponds to a creation request, a request for a subscription resource may include op information including C (Create), cn information including attribute information (e.g., notificationURI, filterCriteria, expirationTime, and the like) of the subscription resource, fr information including identification information of device 1 910, and/or to information including identification information of device 2 920. In another example, if the request in step S920 corresponds to a retrieval request, a request for a subscription resource may include op information including R (Retrieve), fr information including identification information of device 1 910, to information including identification information of device 2 920, and/or cn information indicating a retrieval target attribute. In still another example, if the request in step S902 corresponds to a deletion request or an update request, a request for a subscription resource may include all or a part of information described with reference to FIG. 7. In step S904, device 2 920 validates whether a request for a subscription resource is capable of being processed, and process the request if the request is capable of being processed. For example, if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI).

a role, an identifier feature and a role feature, 
the role includes at least one selected from a group consisting of a subscriber role, a subscribed party role, a notified party role, a participant role, a subscriber preset role, a subscribed-party preset role, a notified-party preset role, and a participant preset role; 
the identifier feature includes at least one selected from a group consisting of a subscriber identifier feature, a subscribed-party identifier feature, a notified-party identifier feature, a participant identifier feature, a subscriber preset identifier feature, a subscribed-party preset identifier feature, a notified-party preset identifier feature and a participant preset identifier feature; and 
the role feature includes at least one selected from a group consisting of a subscriber role feature, a subscribed-party role feature, a notified-party role feature, a participant role feature, a subscriber preset role feature, a subscribed-party preset role feature, a notified-party preset role feature and a participant preset role feature.
          Kim does not explicitly discloses counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion.
          Tian however discloses counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion, as taught by Tian in the method of  Kim, so presence service 

As per claim 2.  Kim and Tian disclose the method according to claim 1.
          Kim further discloses wherein determining the event notification criterion includes: determining the event notification criterion from a subscription resource; (Kim, par0209-0210 teaches The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource (or a child resource of the subscription target resource). In step S1208, device 2 920 determines whether a condition for sending a notification message is satisfied. For example, device 2 920 may determine whether or not a subscription target resource includes a subscription resource with reference to the first information. In this case, device 2 920 may determine whether or not the subscription target resource corresponding to the first information is in a parent-child resource relation with the subscription resource. Or, for example, device 2 920 may determine whether or not the filtering attribute of the subscription resource includes the condition information (e.g., first to fourth condition information) for operation subscription).
(The following limitation will following "or" limitation since the above limitation is mapped).
 or determining the event notification criterion from an event notification criterion set. 

As per claim 3.  Kim and Tian disclose the method according to claim 2.
          Kim further discloses further comprising: receiving a subscription resource creation request sent by the subscriber; and creating a subscription resource, the subscription resource including the event notification criterion. (Kim, par0221 teaches having received the creation request message, M2M gateway 920 may create smartMeterVal attribute 1340 using information included in the creation request message according to the aforementioned procedure. And, M2M gateway 920 is able to know an operation related to a subscription target resource with reference to the to information and is able to know that the second condition information is configured as CREATED in filtering attribute 1352 with reference to filtering attribute 1352. In the present example, since the information (e.g., op) on the operation included in the creation request message is set to C (Create) and smartMeterVal attribute 1340 is successfully created according to the creation request message, M2M gateway 920 may determine it as the operation satisfies the filtering attribute. Hence, M2M gateway 920 may send a notification message to the smart grid management server indicated by address information 1354 configured in the subscription resource. In this case, the notification message may include information (e.g., CREATE) about a subscription target operation and information (e.g., CREATED) about a resource status after the operation is performed).

As per claim 5.  Kim and Tian disclose the method according to claim 1.
          Kim further discloses further comprising: receiving a subscription request sent by the subscriber to determine the event notification criterion. (Kim, par0168 teaches if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI if the notificationURI does not indicates the originator (e.g., 910) of the request, and whether a hosting device or an entity (e.g., 920) has access rights for sending a notification to an entity or a device designated by the notificationURI. If the aforementioned conditions are all satisfied, device 2 920 may create a subscription resource under a subscription target resource designated by to information).

As per claim 6.  Kim and Tian disclose the method according to claim 1.
          Kim further discloses further comprising: receiving an operation request, wherein the operation request includes the participant information; (Kim, par0203 teaches if a request for a specific operation is received, a hosting device or entity checks whether the specific operation is related to a subscription target resource with reference to address information (e.g., to information) included in the request message. If the address information included in the request message corresponds to URI [) [participant information] of the subscription target resource, it is able to determine whether the specific operation corresponds to the subscription target operation with reference to the filtering attribute (e.g., filterCriteria) of the subscription resource. If the specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) [participant information] included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation).
or receiving a registration request, wherein the registration request includes the participant information. 

As per claim 13.  An apparatus for notification, comprising:   (Kim, par0213 teaches a notification message may be sent through the method described in the example of FIG. 12 [apparatus]).
a determining unit, configured to determine an event notification criterion; (Kim, par0209-0210 teaches subsequently, in step S1206, device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource (or a child resource of the subscription target resource. In step S1208, device 2 920 determines whether a condition for sending a notification message is satisfied).
a notifying unit, configured to determine whether participant information satisfies the event notification criterion, and if yes, send a notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the participant information includes at least one of a participant identifier, a participant identifier feature, and a participant role, and a participant-role identifier feature; and (Kim, par0173 teaches FIG. 10 illustrates an example of a notification procedure. In the procedure for notification, an originator may correspond to a device or an entity (e.g., 920) hosting a subscription resource. And, a receiver may correspond to a device (or an entity) indicated by address information (e.g., notificationURI) configured in the subscription resource. Specific policy information may be configured for the procedure for notification. The originator may be configured to send a notification message (e.g., NOTIFY) when the policy information is satisfied).
wherein the participant is different from a subscriber, a subscribed party, and the notified party; (Kim, par0184 teaches in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
determining whether the participant information satisfies the event notification criterion; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the determination feature includes at least one selected from a group consisting of an identifier, the identifier includes at least one selected from a group consisting of a subscriber identifier, a subscribed party identifier, a notified party identifier, a participant identifier, a subscriber preset identifier, a subscribed-party preset identifier, a notified-party preset identifier, and a participant preset identifier; (Kim, par0167 - 168 teaches if the request in step S902 corresponds to a creation request, a request for a subscription resource may include op information including C (Create), cn information including attribute information (e.g., notificationURI, filterCriteria, expirationTime, and the like) of the subscription resource, fr information including identification information of device 1 910, and/or to information including identification information of device 2 920. In another example, if the request in step S920 corresponds to a retrieval request, a request for a subscription resource may include op information including R (Retrieve), fr information including identification information of device 1 910, to information including identification information of device 2 920, and/or cn information indicating a retrieval target attribute. In still another example, if the request in step S902 corresponds to a deletion request or an update request, a request for a subscription resource may include all or a part of information described with reference to FIG. 7. In step S904, device 2 920 validates whether a request for a subscription resource is capable of being processed, and process the request if the request is capable of being processed. For example, if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI).
(Examiner will not map the following limitations because one "at least one selected from a group" and the correspond "or" limitation is mapped).
a role, an identifier feature and a role feature, the role includes at least one selected from a group consisting of a subscriber role, a subscribed party role, a notified party role, a participant role, a subscriber preset role, a subscribed-party preset role, a notified-party preset role, and a participant preset role; the identifier feature includes at least one selected from a group consisting of a subscriber identifier feature, a subscribed-party identifier feature, a notified-party identifier feature, a participant identifier feature, a subscriber preset identifier feature, a subscribed-party preset identifier feature, a notified-party preset identifier feature and a participant preset identifier feature; and the role feature includes at least one selected from a group consisting of a subscriber role feature, a subscribed-party role feature, a notified-party role feature, a participant role feature, a subscriber preset role feature, a subscribed-party preset role feature, a notified-party preset role feature and a participant preset role feature.
          Kim does not explicitly discloses count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine 
          Tian however discloses count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determine that the participant information satisfies the event notification criterion, and send a notification to the notified party (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determine that the participant information satisfies the event notification criterion, and send a notification to the notified party, as taught by Tian in the apparatus of  Kim, so presence service collects and issues presence information, enabling the user to utilize various terminals to look for a chat pal, to inquiry about the status information of the chat pal or the like, see Tian par0002.

As per claim 14.  Kim and Tian disclose the apparatus according to claim 13.
          Kim further discloses wherein the determining unit is configured to: determine the event notification criterion from a subscription resource or from an event notification criterion set (Kim, par0209-0210 teaches The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource (or a child resource of the subscription target resource). In step S1208, device 2 920 determines whether a condition for sending a notification message is satisfied. For example, device 2 920 may determine whether or not a subscription target resource includes a subscription resource with reference to the first information. In this case, device 2 920 may determine whether or not the subscription target resource corresponding to the first information is in a parent-child resource relation with the subscription resource. Or, for example, device 2 920 may determine whether or not the filtering attribute of the subscription resource includes the condition information (e.g., first to fourth condition information) for operation subscription).

As per claim 15.  Kim and Tian disclose the apparatus according to claim 14.
          Kim further discloses further comprising: a first receiving unit, configured to receive a subscription resource creation request sent by the subscriber, and a subscription resource creating unit, configured to create the subscription resource, wherein the subscription resource includes the event notification criterion. (Kim, par0221 teaches having received the creation request message, M2M gateway 920 may create smartMeterVal attribute 1340 using information included in the creation request message according to the aforementioned procedure. And, M2M gateway 920 is able to know an operation related to a subscription target resource with reference to the to information and is able to know that the second condition information is configured as CREATED in filtering attribute 1352 with reference to filtering attribute 1352. In the present example, since the information (e.g., op) on the operation included in the creation request message is set to C (Create) and smartMeterVal attribute 1340 is successfully created according to the creation request message, M2M gateway 920 may determine it as the operation satisfies the filtering attribute. Hence, M2M gateway 920 may send a notification message to the smart grid management server indicated by address information 1354 configured in the subscription resource. In this case, the notification message may include information (e.g., CREATE) about a subscription target operation and information (e.g., CREATED) about a resource status after the operation is performed).

As per claim 17.  Kim and Tian disclose the apparatus according to claim 13.
          Kim further discloses further comprising: a second receiving unit, configured to receive a subscription request sent by the subscriber to determine the event notification criterion. (Kim, par0168 teaches if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI if the notificationURI does not indicates the originator (e.g., 910) of the request, and whether a hosting device or an entity (e.g., 920) has access rights for sending a notification to an entity or a device designated by the notificationURI. If the aforementioned conditions are all satisfied, device 2 920 may create a subscription resource under a subscription target resource designated by to information).

As per claim 18.  Kim and Tian disclose the apparatus according to claim 13.
          Kim further discloses wherein the first receiving unit is further configured to receive an operation request, wherein the operation request including the participant (Kim, par0203 teaches if a request for a specific operation is received, a hosting device or entity checks whether the specific operation is related to a subscription target resource with reference to address information (e.g., to information) included in the request message. If the address information included in the request message corresponds to URI [) [participant information] of the subscription target resource, it is able to determine whether the specific operation corresponds to the subscription target operation with reference to the filtering attribute (e.g., filterCriteria) of the subscription resource. If the specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) [participant information] included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation).

As per claim 22.  Kim and Tian disclose the apparatus according to claim 13.
          Kim further discloses the apparatus being a subscription servicing apparatus; a subscribing apparatus, configured to send a subscription creation request to the subscription servicing apparatus; a participant apparatus, configured to send an operation request to the subscription servicing apparatus; and a notified-party apparatus, configured to receive a notification from the subscription servicing apparatus (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).

As per claim 23.  A method for notification, comprising: (Kim, par0213 teaches a notification message may be sent through the method described in the example of FIG. 12).
determining an event notification criterion; and (Kim, par0209-0210 teaches subsequently, in step S1206, device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource (or a child resource of the subscription target resource. In step S1208, device 2 920 determines whether a condition for sending a notification message is satisfied).
determining whether participant information satisfies the event notification criterion, and 
if yes, sending a notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the participant information includes at least one of a participant identifier, a participant identifier feature, a participant role or a participant role feature; and (Kim, par0173 teaches FIG. 10 illustrates an example of a notification procedure. In the procedure for notification, an originator may correspond to a device or an entity (e.g., 920) hosting a subscription resource. And, a receiver may correspond to a device (or an entity) indicated by address information (e.g., notificationURI) configured in the subscription resource. Specific policy information may be configured for the procedure for notification. The originator may be configured to send a notification message (e.g., NOTIFY) when the policy information is satisfied).
wherein the participant is different from a subscriber, a subscribed party, and the notified party; (Kim, par0184 teaches in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
determining whether participant information satisfies the event notification criterion includes: (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
wherein the determination feature includes at least one selected from a group consisting of an identifier, the identifier includes at least one selected from a group consisting of a subscriber identifier, a subscribed party identifier, a notified party identifier, a participant identifier, a subscriber preset identifier, a subscribed-party preset identifier, a notified-party preset identifier, and a participant preset identifier; (Kim, par0167 - 168 teaches if the request in step S902 corresponds to a creation request, a request for a subscription resource may include op information including C (Create), cn information including attribute information (e.g., notificationURI, filterCriteria, expirationTime, and the like) of the subscription resource, fr information including identification information of device 1 910, and/or to information including identification information of device 2 920. In another example, if the request in step S920 corresponds to a retrieval request, a request for a subscription resource may include op information including R (Retrieve), fr information including identification information of device 1 910, to information including identification information of device 2 920, and/or cn information indicating a retrieval target attribute. In still another example, if the request in step S902 corresponds to a deletion request or an update request, a request for a subscription resource may include all or a part of information described with reference to FIG. 7. In step S904, device 2 920 validates whether a request for a subscription resource is capable of being processed, and process the request if the request is capable of being processed. For example, if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI).
(Examiner will not map the following limitations because one "at least one selected from a group" and the correspond "or" limitation is mapped).
a role, an identifier feature and a role feature, the role includes at least one selected from a group consisting of a subscriber role, a subscribed party role, a notified party role, a participant role, a subscriber preset role, a subscribed-party preset role, a notified-party preset role, and a participant preset role; the identifier feature includes at least one selected from a group consisting of a subscriber identifier feature, a subscribed-party identifier feature, a notified-party identifier feature, a participant identifier feature, a subscriber preset identifier feature, a subscribed-party preset identifier feature, a notified-party preset identifier feature and a participant preset 
          Kim does not explicitly discloses counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion.
          Tian however discloses counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion, as taught by Tian in the method of  Kim, so presence service collects and issues presence information, enabling the user to utilize various terminals to look for a chat pal, to inquiry about the status information of the chat pal or the like, see Tian par0002.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tian, and further in view of Wu et al. (US20120127262A1) hereinafter Wu.

As per claim 9.  Kim and Tian disclose the method according to claim 1.
          Kim and Tian do not explicitly disclose wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the 
or, determining whether the number of participants is less than or equal to a second threshold, and if yes, determining that the number of participants satisfies the event notification criterion; or, determining whether the number of participants is greater than or equal to the first threshold and less than or equal to the second threshold, and if yes, determining that the number of participants satisfies the event notification criterion.
          Wu however discloses wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion;  (Wu, par0029 and par0048. Par0029 teaches if the number of participants in the video conference (determined at 340) is greater than the predetermined number of participants, then at 380, the audio/video conference bridge 200 selects a display layout from the predetermined display layouts stored at 310 based on the predetermined number. Par0048 teaches When the number of participants is greater than the threshold, a second display layout is selected in which video display positions are fixed for video streams for a subset of the participants and video streams of multiple remaining participants that are not in the subset of participants are selectively switched between for display in at least one display position).


As per claim 24.  Kim and Tian disclose the method according to claim 23.
          Kim and Tian do not explicitly disclose wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a third threshold, and if yes, determining that the number of participants satisfies the event notification criterion;   (Examiner will not map the following "or" limitations since the above limitation is mapped below.)
or, determining whether the number of participants is less than or equal to a fourth threshold, and if yes, determining that the number of participants satisfies the event notification criterion; or, determining whether the number of participants is greater than or equal to the third threshold and less than or equal to the fourth threshold, and if yes, determining that the number of participants satisfies the event notification criterion.
(Wu, par0029 and par0048. Par0029 teaches if the number of participants in the video conference (determined at 340) is greater than the predetermined number of participants, then at 380, the audio/video conference bridge 200 selects a display layout from the predetermined display layouts stored at 310 based on the predetermined number. Par0048 teaches When the number of participants is greater than the threshold, a second display layout is selected in which video display positions are fixed for video streams for a subset of the participants and video streams of multiple remaining participants that are not in the subset of participants are selectively switched between for display in at least one display position).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a third threshold, and if yes, determining that the number of participants satisfies the event notification criterion, as taught by Wu in the method of  Kim and Tian, so continuous presence enabled multi-point control units can transmit a composite video stream including two or more individual video streams showing respective conference participants to one or more video conferencing endpoints, see Wu par0002.


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Jeong et al. (US20170238279A1) – Related art in the area of processing a notification message in a wireless communication system and an apparatus therefor.
• Xiao (US20160219125A1) – Related art in the area of providing a method and an apparatus for implementing a subscription notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.M./Examiner, Art Unit 2442        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442